Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme *1159Court in the Fourth Judicial Department by order of the Supreme Court, Orleans County [James E Punch, A.J.], entered November 30, 2005) to review a determination of respondents. The determination found after a Tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding be and the same hereby is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present— Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.